ACCEPTED
                                                                                             03-15-00499-CR
                                                                                                     8248317
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       12/15/2015 3:22:03 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                  IN THE
                          THIRD COURT OF APPEALS
                                 OF TEXAS
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
STATE OF TEXAS                              §
                                                                  12/15/2015 3:22:03 PM
                                                                      JEFFREY D. KYLE
v.                                          §          CASE    NO. 3-15-00499-CR
                                                                           Clerk

ROBERT SIMPSON                              §


           MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      NOW COMES, ROBERT SIMPSON, appellee m the above styled and

numbered cause, and respectfully moves the Court for an extension of time within

which to file the appellee brief, and for cause would show the Court as follows:

      The appellee brief is due on December 15, 2015 . This is the final requested

extension filed on behalf of the appellee. Counsel now requests an additional extension

for the following reasons:

      Counsel filed two Applications for Writ ofl-labeas Corpus requesting out of time

Petition for Discretionary Review due to previous counsel's failure to file such on

behalf of the client in Zambrana v. State, no. 07-12-00124 and no. 07-12-00125. The

Court granted the applications. Counsel filed the two Petition for Discretionary

Reviews on Wednesday, November 25, 2015. Counsel is also presently working on

several other post-conviction and appellate matters. Counsel was set for trial in State v.

                                           - 1-
Mroos in the 187th District Court ofBexar, cause no. 2015-CR-476B December 14,

2015 in a first degree manufacturing of a controlled substance, trial in State v. Saucedo

in Travis County Court at Law Number 8, cause number C1CR142 15715 and presently

set for final Revocation of Supervised Release before the United States District Court

for the Western District of Texas in United States v. Morales, A-02-CR-072(4)JN on

December 17, 2015. Counsel does not seek nor will request any further extensions.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this motion be granted and that the Court permits an extension of time to file the

appellee brief of an additional 30 days.

                                        RESPECTFULLY SUBMITTED,


                                           A0ifGJ~
                                        Daniel H. Wannamaker
                                        1012 Rio Grande Street
                                        Austin, Texas 78701
                                        (512) 236-9929
                                        (512) 233-5979 (Fax)
                                        State Bar No. 20834300
                                        Attorney for Appellant




                                           -2-
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellee's Motion

to Extend Time to File Appellee Brief was furnished to Ms. Angie Creasy with the

Travis County District Attorney's Office, P.O. Box 1748 Austin, Texas 78767 by

certified mail, on this the 15th day of December, 2015.




                                        a       . Wannamaker
                                       Attorney for Appellant